WOODSON, J.
This suit originated in the circuit court of Texas county and had for its object the specific-performance of a contract for the sale of one hundred and twenty acres of land, located in that county and described as the west half of the southeast quarter and the northeast quarter of the southwest quarter of section twenty-one, township thirty, range nine, west.
The petition was in conventional form, and the answer set up the Statute of Frauds as a defense.
A trial was had and the court made special findings of fact, and one of them was the following: ‘ ‘ That the defendant Smith agreed to sell the land in question to the plaintiff Davis, but that he did not make any agreement in writing and was not bound thereby. That the letter he wrote to Julian was not such a memoranda as would take it out of the Statute of Frauds. ’ ’
The judgment was for the defendants, and plaintiff appealed.
We have read the entire record in this case, from cover to cover, and there is not a word of evidence, either oral or written, contained therein which describes or attempts to describe or locate the land involved.
The letter mentioned by the court in its finding of facts was not introduced in evidence, nor was its contents proven.
The judgment was for the right party, and should be affirmed. It is so ordered.
All concur.